STONE, J.—
The defense in the present case, misapprehends both the letter and spirit of the statute, § 2678, Code 1876. The consent of the parent, or guardian, of a minor male under the age of 21, or female under 18, that a license may be issued for the marriage of such minor, is a present consent, required to be given, in one of the forms expressed in the statute, to the judge of probate himself. Anything short of this, would preclude a parent, who might at some time favor a prospective matrimonial union of his minor child, from afterwards changing his mind, and from exercising any volition as to the time when such marriage should be consummated. It would also open the door to much uncertainty and conflict of testimony, as was shown in this case.
Nor do we think that in such an issue as this, it is permissible to canvass the government of the household, or inquire whether the father, in correcting his child of twelve or fourteen years, did or did not inflict reasonable and justifiable chastisement. Such testimony can shed no possible light on the question of the girl’s age, or that other question of prime importance, did the father give his consent, being personally present, or did he give it in writing, that the defendant might grant a license for the marriage of his minor daughter.
"VYe deem it unnecessary to apply these principles to the-various rulings in this case.
Reversed and remanded.